COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Manish Sohani and Anis Virani v. Nizar Sunesara

Appellate case number:      01-16-00460-CV

Trial court case number:    1058441

Trial court:                County Civil Court at Law No. 1 of Harris County

       On July 19, 2016, this Court granted the agreed motion by appellants, Manish
Sohani and Anis Virani, and appellee, Nizar Sunesara, to abate this appeal indefinitely to
permit the parties to pursue mediation pursuant to a Rule 11 agreement. This Court’s
Order also stated that this appeal would be reinstated on this Court’s active docket when
either party filed a motion to reinstate this appeal.

       On January 17, 2017, the county clerk filed a supplemental clerk’s record in this
Court containing, among other things, a Rule 11 agreement, signed on October 27, 2016,
in which the parties agreed to abate this appeal until January 15, 2017, and if no mediated
settlement agreement had been entered by that date, then the plaintiffs-appellants may
seek to reinstate this appeal. To date, neither party has filed any motion in this Court
requesting reinstatement of this appeal or an update regarding the status of mediation.

       Accordingly, the Clerk of this Court is directed to REINSTATE this case on this
Court’s active docket. Appellants’ brief is ORDERED to be filed no later than 30 days
from the date of this order. See TEX. R. APP. P. 2, 38.6(a)(1), (d). Appellee’s brief, if
any, is ORDERED to be filed no later than 30 days from the filing of appellant’s brief.
See id. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually
Date: January 24, 2017